Bunf, C. J., (dissenting). It will not be controverted that up to the time of the tax sale the appellee, Etter, was the owner of the accretions involved in this suit, by reason of his being the owner of the fractional quarter section against which they were formed; nor that, according to the original government surveys, the patent issued to the enterer by the government, the assessment list, the delinquent list, the notice of tax sale, and the deed made in pursuance of the sale, the description given was uniformly the fractional southwest quarter of section 13, containing 151 acres, and nothing more, except the number of the township and range. Nor is it necessary, for the purposes of the decision of this ease, to controvert the doctrine that a deed must be construed most strongly against the grantor, and to conclude from that that a grantor has convejred by implication more than is actually described in the deed, for the argument is supported in this case only by one or more decisions, whose application may well be called in question, as the descriptive words in the deeds therein referred to give not the least intimation of the shape or quantity of the lands involved, but they are only designated by arbitrary names, as, for instance, “Lot No. 4,” “Lot No. 34,” and so forth, which may contain one acre or a hundred acres, and which may be square, a triangle or a circle. The authorities are by no means agreed as to the rule, even in case of voluntary conveyenees. In Louisiana, for instance, where, for local reasons, the subject has been tire more closely studied, and from time immemorial, of any other locality of this country, it is held that the quantity of land conveyed is exactly that named in the deed, regardless of the changes that may have occurred in the way of accretions. Barre v. City of New Orleans, 22 La. An. 612. But, whatever may be the rule as to voluntary conveyances, I think the rule applicable to tax sales can be but one way. Section 6499, Sand. & H. Dig., reads thus: “Every assessor on or before the second Monday in September, in the year eighteen hundred and eighty seven, and every second year thereafter, shall make and deliver to the clerk of the county court a report in tabular form contained in a book to be furnished him by such clerk of the county court, the amount and value of real property subject to be listed for taxation in the county, and the amount and description of all lands belonging to the United States and to the state of Arkansas; also all other lota, parcels or tracts of lands exempt from taxation, which return shall contain, etc.” And then follows the first and second subdivisions of the section, the latter concluding with the tab.ular form referred to, in which appear the names of owners, the parts of sections, and sections, and townships, and ranges, and valuation, each in its appropriate column. It conclusively appears from this statute that one of the essential things to be stated in this assessment list is the amount or quantity of land in each tract, and this is always expressed in acres under our system. In construing a statute substantially the same as ours, the supreme court of Ohio, in Perldns v. Dibble, 10 Ohio, 433, 36 Am. Dec. 97, held that a tax deed was void where the number of acres was not named in the assessment list. It is evident that, if the deed was void where the quantity of land was not named in the assessment list, it would be void as to all land except the quantity named in such list, for the naming of the quantity is an essential thing, as fixing the extent of the forfeiture and conveyance thereunder. Again, under our revenue system, as a circumstance g, mg still further to show the necessity of naming in the list, and all papers founded thereon, the number of acres assessed, sold and conveyed, the collector is required to offer each tract on the list delinquent for the non-payment of the taxes, and to strike off the same to the bidder who will pay the taxes, penalty and costs assessed against the same for the least quantity of the land, and this least quantity is to be laid off in the northeast corner of the tract as so many acres, for that is the way the bids must run. It may be safely said that no valid tax deed exists unless the number of acres conveyed is named therein. If the quantity is thus so essential, the parties to a deed must necessarily be bound by the quantity named. In making his assessments, the assessor is required to ascertain the quantity of any tract of land, as well as other facts connected with the description and location of the land, and the statute furnishes him with ample facilities to accomplish this purpose. It is not his function to determine the effect and result of accretions. He acts upon existing facts, and not upon mere conclusions of law. The facts are that the fractional quarter section contained when surveyed 151 acres. An addition made to it by accretion should be valued; and, if it should be valued, it follows that it should be measured, or it cannot be sold for the non-payment of taxes, for a tax sale carries no more than Avhac is assessed. I think, therefore, that the motion for a rehearing should be overruled, and the decree of affirmance be permitted to stand.